Citation Nr: 1044844	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  10-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to asbestos exposure. 

4.  Entitlement to service connection for bilateral sensorineural 
hearing loss


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1952 to April 1954. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO), in which pertinent part, the benefits sought on appeal were 
denied. 

In October 2010, the Veteran testified before the undersigned 
during a videoconference hearing from the RO.  During the 
hearing, the undersigned identified the issues on appeal, noted 
what pertinent evidence was outstanding, and might assist in 
substantiating the claims.  Additionally, the Veteran through his 
testimony, with the assistance of her representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 
488 (2010).   A copy of the hearing transcript has been 
associated with the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

All claims, except for the tinnitus claim, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence of record supports the finding that the Veteran's 
tinnitus was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies to the matters being addressed herein.   Given the 
favorable disposition below, however the Board need not address 
whether its duties have been met in this case.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury, which was incurred in or aggravated by service.  Id.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as to 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by showing 
continuity of symptomatology from the condition noted in service 
and the currently claimed disability.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). 
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Veteran claims entitlement to service connection for 
tinnitus.  Specifically, he attributes his tinnitus to injury 
caused by exposure to engine noise while he was stationed in the 
engine room of a naval vessel during his service.  The Veteran 
reports that he has experienced symptoms of tinnitus since 
service.  See January 2008 application for compensation and 
October 2010 Board hearing transcript, pg. 9. 

A review of the Veteran's service records shows he had a military 
occupational specialty (MOS) as a Fireman's Apprentice on board 
the U.S.S. Siboney for one year.  The Board finds that the 
Veteran was exposed to acoustic trauma in service.

The record shows that the Veteran has a current diagnosis for 
tinnitus.  See VA audiological treatment record dated March 2008.  
The sole remaining question on appeal is whether the Veteran's 
tinnitus is related to his inservice noise exposure.  

A review of the Veteran's service treatment records does not show 
any complaints, treatment or diagnosis for tinnitus in service.  
A March 1954 service treatment record shows that the Veteran was 
physically examined and it was determined that he was physically 
qualified for transfer.  The record does not reflect that the 
Veteran was provided with a separation examination prior to his 
discharge.  

Post-service VA treatment records show that the Veteran has been 
treated for tinnitus.  In the March 2008 VA audiological 
treatment record, it was noted that the Veteran had a history of 
noise exposure in service.  It was also noted that the Veteran 
provided a post-service history of recreational noise exposure 
from hunting and an occupational noise exposure as a mechanic. 

The Veteran maintains that he has experienced tinnitus, 
bilaterally, since service and it is the result of noise exposure 
from his service in the engine room.  The Veteran is competent to 
attest that he has tinnitus and to report when tinnitus began. 

By its nature, tinnitus is a ringing in the ears that can be 
detected by the Veteran and is not likely something that can be 
measured by a medical professional.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (providing that ringing in the ears is 
capable of lay observation).  Moreover, the record lacks any 
medical opinion goes against the Veteran's assertions that his 
tinnitus was incurred in service.  The Veteran has consistently 
and credibly stated that his tinnitus began in service and that 
it has continued thereafter.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Further, the Board finds that the Veteran's current 
tinnitus is consistent with the circumstances of service as a 
fireman in the engine room on board a naval vessel.  

Here, given the findings of acoustic trauma in service and the 
Veteran's own competent lay testimony of chronic symptoms of 
tinnitus in service and thereafter, the Board concludes that the 
Veteran's description of his tinnitus is sufficient to support 
his assertion that his tinnitus was incurred in service. 
Consequently, the Board finds that the Veteran's tinnitus is 
likely related to service.  Hence, service connection for the 
disability is warranted, and the claim is granted.  See 38 C.F.R. 
§ 3.303.


ORDER

Service connection for tinnitus is granted. 


REMAND

As to the stomach disorder claim, a March 1954 Medical Board 
Report shows that the Veteran had a psychogenic gastrointestinal 
problem prior to his enlistment into service.  In the report, it 
was noted that the Veteran's primary symptoms were nausea and 
vomiting that were associated with anxiety.  It was also noted 
that the Veteran reported a history of nausea, vomiting, and 
upset stomach attributed to "nervousness" since he was thirteen 
years older.  The Veteran further reported that whenever he 
encounters emotional stressful situations, his symptomatology 
returns.  The Veteran was diagnosed with chronic psychogenic 
gastrointestinal reaction.  The Medical Board examiner determined 
that the Veteran's disorder pre-existed his service and it was 
not aggravated by service.  

Post-service treatment records show Barrett's esophagus, and the 
Veteran has been noted to have been treated with lansoprazole 
(Prevacid).  To date, however, the Veteran has not been afforded 
a VA examination to determine whether the Veteran has a current 
disability which is etiologically related to service, to include 
the question of whether his psychogenic gastrointestinal reaction 
clearly and unmistakably preexisted service and was or was not 
aggravated therein.  See 38 U.S.C.A. § 1111.  

The Board further notes that the Veteran and his representative 
have submitted an additional medical statement pertaining to his 
claims of entitlement to service connection for non-Hodgkin's 
lymphoma and bilateral sensorineural hearing loss. This pertinent 
evidence was received after certification of the appeal to the 
Board, and hence, was not reviewed by the RO.  The Board notes 
that neither the Veteran nor his representative has submitted a 
waiver of RO consideration of the newly submitted evidence.  
Additionally, during the October 2010 hearing, the Veteran and 
his representative clearly articulated that they did not want to 
waive review by the agency of original jurisdiction (AOJ).  

Applicable VA regulations require that pertinent evidence must be 
referred to the AOJ for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.  
Thus, the Board must remand this appeal so that the RO may review 
this evidence and, if the claims remain denied, include such 
evidence in a SSOC. 

The Veteran underwent a thorough VA examination addressing the 
nature and etiology of his claimed non-Hodgkin's lymphoma in 
October 2009.  Since that examination, however, he has submitted 
numerous statements from private doctors linking non-Hodgkin's 
lymphoma to service and specifically to asbestos exposure 
therein.  These statements warrant the claims file being returned 
to the October 2009 VA examiner, or another qualified medical 
professional, for a further opinion encompassing consideration of 
the newly submitted doctors' statements.

The Board also notes that during the October 2010 hearing, the 
Veteran advanced a new theory of entitlement to support the claim 
for service connection for bilateral sensorineural hearing loss - 
entitlement to service connection on a secondary basis.  In this 
regard, it has been asserted that the Veteran's bilateral 
sensorineural hearing loss is related to treatment for his non-
Hodgkin's lymphoma.   A review of the record does not show that 
the Agency of Original Jurisdiction (AOJ) has yet considered the 
Veteran's claim under this theory of entitlement.  As such, a 
remand is necessary to allow for proper notification, 
development, and adjudication by the AOJ of the claim on a 
secondary basis.  See Hickson v. Shinseki, 23 Vet. App. 394 
(2010).

In addition, the Board notes that the Veteran has not yet been 
afforded a VA audiological examination to determine whether he 
has a hearing loss disability as defined by VA that is 
etiologically related to his service, to include as aggravated by 
a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO/AMC will specifically inform the 
Veteran of the information and evidence 
needed to substantiate a claim of 
secondary service connection for bilateral 
hearing loss in accordance with 38 C.F.R. 
§ 3.310, and allow the Veteran a 
reasonable time to respond.

2.	 The Veteran should be afforded a VA 
examination, with an examiner who has 
reviewed the claims file, to determine the 
nature and etiology of the claimed stomach 
disorder.  Based upon examination 
findings, the claims file review, and the 
statements of the Veteran, the examiner 
should determine whether a stomach 
disorder clearly and unmistakably 
preexisted service.  If so, the examiner 
should also state whether such disorder 
clearly and unmistakably did not undergo 
a worsening beyond natural progression 
during service.  If, however, the 
disability is found to have not clearly 
and unmistakably preexisted service, the 
examiner should provide an opinion as to 
whether a current stomach disability, if 
present, is at least as likely as not 
(e.g., a 50 percent or greater 
probability) etiologically related to 
service.  All opinions should be supported 
by a complete rationale in a typewritten 
report.

3.	The claims file should be returned to the 
VA doctor who examined the Veteran in 
October 2009, or another qualified medical 
professional, for an additional medical 
opinion taking into account the doctors' 
statements as to the etiology of non-
Hodgkin's lymphoma received since October 
2009.  Based on all of the accumulated 
evidence, including the new doctors' 
statements, an opinion should be rendered 
as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that the Veteran's non-
Hodgkin's lymphoma was caused by any 
incident of service, including asbestos 
exposure therein.  This opinion must be 
supported by a complete rationale.  

4.	The Veteran should also be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine whether 
he has a hearing loss disability as 
defined by 38 C.F.R. § 3.385 that is 
etiologically related to noise exposure 
during service or to the claimed non-
Hodgkin's lymphoma. The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review the 
entire claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed, including pure tone threshold 
(in decibels) and Maryland CNC speech 
recognition testing.  After a review of 
the examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current right or left ear hearing loss 
disability is at least as likely as not 
(e.g., a 50 percent or greater 
probability) etiologically related to the 
Veteran's service, or to any incident 
therein.  The examiner must also provide 
an opinion as to whether it is at least 
as likely as not that such disability 
was worsened on account of the claimed 
non-Hodgkin's lymphoma.  All opinions 
should be supported by a complete 
rationale in a typewritten report.

5.	Then, the claims for service connection 
for a stomach disorder, non-Hodgkin's 
lymphoma, and bilateral sensorineural 
hearing loss (to include as secondary to 
the claimed non-Hodgkin's lymphoma) should 
be re-adjudicated.  If any benefit sought 
on appeal remains unfavorable, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002).


_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


